ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an underlayment comprising a foamed permeable acrylate coating having the recited properties in combination with permeable polyester and permeable acrylic adhesive having the recited permeability as claimed.
While Russell (U.S. Pub. 2010/0185666) discloses a multilayer self-adhesive permeable membrane with a coating for use on a building structure, Russell does not teach or suggest that the coating is made of an acrylic copolymer and thus not a foamed acrylate copolymer.
Herold (U.S. Pat. 9,249,060) describes an acrylic coating for a roof, but does not teach or suggest that the coating is an acrylic foamed coating.
Applicant’s amendments to claims 1 and 18 have overcome the rejections of record in the office action mailed 30 March 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
	Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759